ORDER

PER CURIAM.
Arrian Harris appeals the judgment entered upon a jury verdict finding him guilty of three counts of first-degree robbery, Section 569.020 RSMo 2000, and three counts of armed criminal action, Sec*926tion 571.015 RSMo 2000. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).
LAWRENCE E. MOONEY, P.J., PATRICIA L. COHEN, J., KURT S. ODENWALD, J. concurring.